Wells, J.
It has been decided that the limitation provided in Gen. Sts. c. 155, § 20, (Rev. Sts. c. 120, § 21,) does not apply to proceedings by indictment. Commonwealth v. Boston & Worcester Railroad, 11 Cush. 512. The limitation contained in Gen. Sts. c. 63, § 99, was first introduced by St. 1853, c. 414. It is there made to apply exclusively to railroad corporations. By the revision of the General Statutes the provisions of St. 1840, c. 80, are incorporated in c. 160, § 34, omitting railroads from among those carriers of passengers especially mentioned. This section as it stands applies to all common carriers of? passengers, but the chapter contains no limitation of time within which the penalty may be enforced. It is argued for the defendants that the limitation to one year, of “ indictments against a corporation for loss of life,” contained in Gen. Sts. c 63, § 99, is in terms *591without qualification, and therefore applicable to all corporations alike. If this section stood alone, or in a chapter upon limitations, or other provisions of a general application, such would be its necessary construction. But the general language of this provision must be interpreted with reference to its collocation, as well as to its origin as before mentioned. In the General Statutes it stands in a chapter devoted exclusively to railroad corporations, and entitled “ Of Railroad Corporations.” It is to be noticed also that in the two preceding sections, which impose penalties in certain specified cases for loss of life by negligence, there is the same omission to insert the word “ railroad ” before the “ corporation ” which is to be subjected to the penalty. But there can be no question that those two sections were intended to apply only to railroad corporations. It is apparent, therefore, that the omission of the qualifying prefix “railroad” in the 99th section, as in the two preceding, was simply to avoid unnecessary repetition, and not with any intent to enlarge the operation of that provision as it stood in St. 1853, c. 414, § 3. That this restricted operation of the limitation accords with the legislative construction, is indicated by the fact that when a similar penalty was imposed upon street railway corporations, the limitation was applied by express enactment, restricted to street railways. St. 1864, c. 229, § 38. We are of opinion, therefore, that the legislature have enacted no limitation short of six years for indictments under Gen. Sts. c. 160, § 34.
There are several grounds of demurrer.
First, that it is not alleged that Vose was appointed administrator in Massachusetts. But it is alleged that Burns resided and lost his life in Boston, and that Vose is of Boston, and f‘ has been duly appointed and now is administrator of said Burns.” The reasonable implication is that such appointment was made in this state. In Commonwealth v. Sanford, 12 Gray, 174, relied on to sustain this demurrer, the facts were the reverse of the present case.
Secondly, that “ John Vose, otherwise called John Vose the younger of that name,” is “ uncertain, informal and illegal.” We do not see that there is force in this objection; nor that *592the “ alias dietus ” may not properly be rejected as surplus-age.
Thirdly, that the averment relative to such tolls “as the mayor and aldermen of the city of Boston for the time being should determine ” is insufficient and uncertain ; and
Fourthly, that there is no allegation that tolls had ever been so established.
But neither of these allegations is material or necessary to the support of the indictment. It is alleged that the defendants were carriers for hire, arid that Bums was a passenger for hire. These allegations sufficiently show the relation of the parties, and the liability of the defendants under the statute.

Exceptions overruled.